SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

422
CA 12-02021
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, VALENTINO, AND MARTOCHE, JJ.


M&T BANK, PLAINTIFF-RESPONDENT,

                     V                                                ORDER

HR STAFFING SOLUTIONS, INC., ET AL., DEFENDANTS,
AND V. MICHAEL PRENCIPE, ALSO KNOWN AS VINCENT M.
PRENCIPE, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


LIPPES MATHIAS WEXLER FRIEDMAN LLP, BUFFALO (BRENDAN H. LITTLE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

GETMAN & BIRYLA, LLP, BUFFALO (PATRICK A. MAKIN OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Frederick
J. Marshall, J.), entered December 27, 2011. The order granted the
motion of plaintiff for summary judgment and awarded plaintiff money
damages.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:   May 3, 2013                          Frances E. Cafarell
                                                Clerk of the Court